Title: From Thomas Jefferson to Mary Jefferson Eppes, 2 July 1802
From: Jefferson, Thomas
To: Eppes, Mary Jefferson


          
            My dear Maria
            Washington July 2. 1802.
          
          My letter of yesterday had hardly got out of my hand, when yours of June 21st. and mr Eppes’s of the 25th. were delivered. I learn with extreme concern the state of your health & that of the child, and am happy to hear you have got from the Hundred, to Eppington, the air of which will aid your convalescence, and will enable you to delay your journey to Monticello till you have recovered strength to make the journey safe. with respect to the measles they began in mr Randolph’s family about the middle of June; and will probably be a month getting through the family; so that you had better, when you go, pass on direct to Monticello, not calling at Edgehill. I will immediately write to your sister, & inform her I have advised you to this. I have not heard yet of the disease having got to Monticello, but the intercourse with Edgehill being hourly, it cannot have failed to have gone there immediately; and as there are no young children there but Bet’s & Sally’s, and the disease is communicable before a person knows they have it, I have no doubt those children have past through it. the children of the plantation being a mile & a half off, can easily be guarded against. I will write to Monticello and direct that should the nail boys or any others have it, they be removed to the plantation instantly on your arrival. indeed none of them but Bet’s sons stay on the mountain: and they will be doubtless through it. I think therefore you may be there in perfect security. it had gone through the neighborhood chiefly when I was there in May; so that it has probably disappeared. you should make enquiry on the road before you go into any house, as the disease is now universal through the state & all the states. present my most friendly attachments to mr & mrs Eppes. tell the latter I have had her spectacles these 6. months waiting for a direct conveyance. my best affections to mr Eppes if with you & the family, and tender & constant love to yourself.
          
            Th: Jefferson
          
          
            P.S. I have always forgotten to answer your apologies about Critta, which were very unnecessary. I am happy she has been with you & useful to you. at Monticello there could be nothing for her to do; so that her being with you is exactly as desireable to me as she can be useful to you.
          
        